

	

		II

		109th CONGRESS

		1st Session

		S. 664

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Leahy introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To adjust the boundaries of Green Mountain National

		  Forest.

	

	

		1.Short titleThis Act may be cited as the

			 Green Mountain National Forest

			 Adjustment Act of 2005.

		2.Green Mountain

			 National Forest adjustment

			(a)In

			 generalThe boundaries of the Green Mountain National Forest are

			 modified to include all parcels of land depicted on the forest maps entitled

			 Green Mountain Expansion Area Map I and Green Mountain

			 Expansion Area Map II, each dated February 20, 2002, which shall be on

			 file and available for public inspection in the Office of the Chief of the

			 Forest Service, Washington, District of Columbia.

			(b)ManagementFederally

			 owned land delineated on the maps acquired for National Forest purposes shall

			 continue to be managed in accordance with the laws (including regulations)

			 applicable to the National Forest System.

			(c)Land and water

			 conservation fundFor the purposes of

			 section

			 7 of the Land and Water

			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9),

			 the boundaries of the Green Mountain National Forest, as adjusted by this Act,

			 shall be considered to be the boundaries of the national forest as of January

			 1, 1965.

			

